Appeals and cross appeals unanimously dismissed, without costs. Memorandum: On these appeals and cross appeals defendant hospitals seek reinstatement of the vacated order of Special Term, dated June 14, 1978, which incorporated the findings of the malpractice panel that with respéct to the first cause of action of the complaint the panel unanimously agreed that none of defendants was negligent, and that with respect to the second cause of action, for negligence in failing to obtain plaintiffs informed consent for his treatment, the panel was unanimous in finding that defendant Genesee Hospital was not at fault. Because the panel did not agree with respect to the second cause of action against defendant Strong Memorial Hospital, plaintiff asked Special Term to amend the panel’s recommendation to show no finding with respect to that hospital as to either cause of action; and plaintiff appeals because the court denied that aspect of his motion. We conclude that the order is not appealable (see CPLR 5701, subd [a], par 2). No application was made for permission to appeal, and had it been we think that it should have been denied. Section 148-a of the Judiciary Law was enacted to expedite the disposition of malpractice cases and reduce the cost of such litigation (Musso v Westñeld Mem. Hosp., 64 AD2d 851). Entertaining appeals from such orders which have to do only with procedural and evidentiary matters would impede the intended effect of the statute (Graney Dev. Corp. v Taksen, 66 AD2d 1008; Matter of Skyliner Diner Corp. v Board of Assessors of County of Nassau, 45 AD2d 712). We have considered the merits of the appeals, however, and were we to reach them, we would affirm for the reasons expressed at Special Term, Siracuse, J. (Appeals from order of Monroe Supreme Court—vacate order.) Present—Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.